         Case 4:19-cv-00488-RH-MJF Document 66 Filed 11/05/20 Page 1 of 2


                                                                              Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


JAMAAL BERNARD KING,

                 Plaintiff,

v.                                            CASE NO. 4:19cv488-RH-MJF

FLORIDA DEPARTMENT OF
CORRECTIONS et al.,

                 Defendants.

_________________________________________/


              ORDER GRANTING SUMMARY JUDGMENT IN PART


        The plaintiff Jamaal Bernard King is a prisoner in the Florida Department of

Corrections. He alleges the Department and two of its contracted medical providers

failed to respond properly to his serious medical needs. One of the contracted

medical providers, Centurion of Florida, LLC, moved for judgment on the

pleadings. The order of October 13, 2020 granted the motion in part.

        First, the order dismissed Mr. King’s federal-law claims against Centurion.

Second, as to the state-law claims, the order converted the motion for judgment on

the pleadings into a summary-judgment motion and required Mr. King to respond.


Case No. 4:19cv488-RH-MJF
         Case 4:19-cv-00488-RH-MJF Document 66 Filed 11/05/20 Page 2 of 2


                                                                                 Page 2 of 2




         Mr. King now has responded, acknowledging that Centurion is entitled to

summary judgment on the state-law claims. This is correct for the reasons set out

in the October 13 order. This order thus grants summary judgment. And because

this disposes of the only remaining claims against Centurion, I expressly determine

that there is no just reason for delay and direct the clerk to enter judgment.

         IT IS ORDERED:

         1. Summary judgment is granted for Centurion on Mr. King’s claims arising

under state law.

         2. The clerk must enter judgment under Federal Rule of Civil Procedure

54(b) stating, “The claims against the defendant Centurion of Florida, LLC were

resolved on a motion for judgment on the pleadings as partly deemed a summary-

judgment motion. It is adjudged that the plaintiff Jamaal Bernard King recover

nothing on his claims against Centurion. The claims against Centurion are

dismissed with prejudice.”

         SO ORDERED on November 5, 2020.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:19cv488-RH-MJF
